United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q T Quarterly Report Pursuant to Section 13 or 15(d)of the Securities Exchange Act of For the quarterly period ended June 30, 2008 Or £ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Commission File Number 1-13145 Jones Lang LaSalle Incorporated (Exact name of registrant as specified in its charter) Maryland 36-4150422 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 East Randolph Drive, Chicago, IL 60601 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 312-782-5800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer T Accelerated filer £ Non-accelerated filer £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T The number of shares outstanding of the registrant’s common stock (par value $0.01) as of the close of business on August l, 2008 was 32,446,150. 1 Table of Contents Part I Financial Information Item 1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2008 and December 31, 2007 3 Consolidated Statements of Earnings for the three and six months ended June 30, 2008 and 2007 4 Consolidated Statement of Shareholders’ Equity for the six months ended June 30, 2008 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2008 and 2007 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 Part II Other Information Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Share Repurchases 34 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 5. Other Information 35 Item 6. Exhibits 39 2 Table of Contents Part I Financial Information Item 1. Financial Statements JONES LANG LASALLE INCORPORATED Consolidated Balance Sheets June 30, 2008 and December 31, 2007 ($ in thousands, except share data) June30, 2008 December31, Assets (unaudited) 2007 Current assets: Cash and cash equivalents $ 67,650 78,580 Trade receivables, net of allowances of $26,796 and $13,300 665,137 834,865 Notes and other receivables 65,155 52,695 Prepaid expenses 39,017 26,148 Deferred tax assets 89,281 64,872 Other 22,857 13,816 Total current assets 949,097 1,070,976 Property and equipment, net of accumulated depreciation of $228,751 and $198,169 220,174 193,329 Goodwill, with indefinite useful lives 865,184 694,004 Identified intangibles, with finite useful lives, net of accumulated amortization of $24,676 and $68,537 44,663 41,670 Investments in real estate ventures 177,399 151,800 Long-term receivables, net 46,927 33,219 Deferred tax assets 52,578 58,584 Other, net 55,740 48,292 Total assets $ 2,411,762 2,291,874 Liabilities and Shareholders’ Equity Current liabilities: Accounts payable and accrued liabilities $ 254,221 302,976 Accrued compensation 290,533 655,895 Short-term borrowings 23,288 14,385 Deferred tax liabilities 4,997 727 Deferred income 30,364 29,756 Deferred business acquisition obligations 45,168 45,363 Other 73,354 60,193 Total current liabilities 721,925 1,109,295 Noncurrent liabilities: Credit facilities 441,529 29,205 Deferred tax liabilities 1,470 6,577 Deferred compensation 40,718 46,423 Pension liabilities 1,101 1,096 Deferred business acquisition obligations 34,384 36,679 Other 53,237 43,794 Total liabilities 1,294,364 1,273,069 Commitments and contingencies — — Minority interest 9,939 8,272 Shareholders’ equity: Common stock, $.01 par value per share, 100,000,000 shares authorized; 31,929,669 and 31,722,587 shares issued and outstanding 319 317 Additional paid-in capital 476,312 441,951 Retained earnings 495,908 484,840 Shares held in trust (1,980 ) (1,930 ) Accumulated other comprehensive income 136,900 85,355 Total shareholders’ equity 1,107,459 1,010,533 Total liabilities and shareholders’ equity $ 2,411,762 2,291,874 See accompanying notes to consolidated financial statements. 3 Table of Contents JONES LANG LASALLE INCORPORATED Consolidated Statements of Earnings For the Three and Six Months Ended June 30, 2008 and 2007 ($ in thousands, except share data) (unaudited) Three Months Three Months Six Months Six Months Ended Ended Ended Ended June30, June30, June30, June30, 2008 2007 2008 2007 Revenue $ 659,515 676,086 1,223,435 1,166,139 Operating expenses: Compensation and benefits 431,175 436,265 810,047 761,922 Operating, administrative and other 171,875 126,517 332,741 242,253 Depreciation and amortization 18,268 12,309 34,714 24,935 Restructuring credits — — (188 ) (411 ) Operating expenses 621,318 575,091 1,177,314 1,028,699 Operating income 38,197 100,995 46,121 137,440 Interest expense, net of interest income 3,560 3,830 4,736 5,668 Gain on sale of investments — 3,703 — 6,129 Equity in earnings (losses) from real estate ventures 969 6,368 (1,244 ) 6,502 Income before provision for income taxes and minority interest 35,606 107,236 40,141 144,403 Provision for income taxes 8,973 28,632 10,116 38,556 Minority interest, net of tax 1,114 — 1,666 — Net income $ 25,519 78,604 28,359 105,847 Net income available to common shareholders (Note 9) $ 24,516 77,932 27,356 105,175 Basic earnings per common share $ 0.77 2.45 0.86 3.30 Basic weighted average shares outstanding 31,876,045 31,828,364 31,824,435 31,878,811 Diluted earnings per common share $ 0.73 2.32 0.82 3.12 Diluted weighted average shares outstanding 33,458,081 33,655,359 33,340,225 33,664,471 See accompanying notes to consolidated financial statements. 4 Table of Contents JONES LANG LASALLE INCORPORATED Consolidated Statement of Shareholders’ Equity For the Six Months Ended June 30, 2008 ($ in thousands, except share data) (unaudited) Accumulated Additional Shares Other Common Stock Paid-In Retained Held in Comprehensive Shares Amount Capital Earnings Trust Income Total Balance at December 31, 2007 31,722,587 $ 317 441,951 484,840 (1,930 ) 85,355 $ 1,010,533 Net income — — — 28,359 — — 28,359 Shares issued under stock compensation programs 207,082 2 4,479 — — — 4,481 Tax benefits of vestings and exercises — — 2,214 — — — 2,214 Amortization of stock compensation — — 27,668 — — — 27,668 Dividends declared — — — (17,291 ) — — (17,291 ) Shares held in trust — (50 ) — (50 ) Foreign currency translation adjustments — 51,545 51,545 Balance at June 30, 2008 31,929,669 $ 319 476,312 495,908 (1,980 ) 136,900 $ 1,107,459 See accompanying notes to consolidated financial statements. 5 Table of Contents JONES LANG LASALLE INCORPORATED Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2008 and 2007 ($ in thousands) (unaudited) Six Six MonthsEnded MonthsEnded June30, 2008 June30, 2007 Cash flows from operating activities: Net income $ 28,359 105,847 Reconciling net income to net cash from operating activities: Depreciation and amortization 34,714 24,935 Equity in losses (earnings) from real estate ventures 1,244 (6,502 ) Gain on sale of investments — (3,703 ) Operating distributions from real estate ventures 59 8,147 Provision for loss on receivables and other assets 14,075 6,518 Amortization of deferred compensation 31,523 26,280 Minority interest, net of tax 1,666 — Amortization of debt issuance costs 674 296 Change in: Receivables 166,139 27,124 Prepaid expenses and other assets (25,429 ) (7,652 ) Deferred tax assets, net (20,394 ) (1,064 ) Excess tax benefits from share-based payment arrangements (2,214 ) (3,754 ) Accounts payable, accrued liabilities and accrued compensation (403,621 ) (156,169 ) Net cash (used in) provided by operating activities (173,205 ) 20,303 Cash flows from investing activities: Net capital additions – property and equipment (50,785 ) (45,396 ) Business acquisitions (168,249 ) (66,697 ) Capital contributions and advances to real estate ventures (23,643 ) (20,663 ) Distributions, repayments of advances and sale of investments 6 24,075 Net cash used in investing activities (242,671 ) (108,681 ) Cash flows from financing activities: Proceeds from borrowings under credit facilities 926,032 609,629 Repayments of borrowings under credit facilities (504,806 ) (509,119 ) Debt issuance costs (5,683 ) (450 ) Shares repurchased for payment of employee taxes on stock awards (1,832 ) (857 ) Shares repurchased under share repurchase program — (21,815 ) Excess tax benefits from share-based payment arrangements 2,214 3,754 Common stock issued under stock option plan and stock purchase programs 6,312 6,193 Payment of dividends (17,291 ) (12,056 ) Net cash provided by financing activities 404,946 75,279 Net decrease in cash and cash equivalents (10,930 ) (13,099 ) Cash and cash equivalents, January 1 78,580 50,612 Cash and cash equivalents, June 30 $ 67,650 37,513 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 3,390 8,097 Income taxes, net of refunds 50,230 28,246 Non-cash financing activities: Deferred business acquisition obligations $ 17,510 11,261 See accompanying notes to consolidated financial statements. 6 Table of Contents JONES LANG LASALLE INCORPORATED Notes to Consolidated Financial Statements (Unaudited) Readers of this quarterly report should refer to the audited financial statements of Jones Lang LaSalle Incorporated (“Jones Lang LaSalle”, which may also be referred to as “the Company” or as “the Firm,” “we,” “us” or “our”) for the year ended December 31, 2007, which are included in Jones Lang LaSalle’s 2007 Annual Report on Form 10-K, filed with the United States Securities and Exchange Commission (“SEC”) and also available on our website (www.joneslanglasalle.com), since we have omitted from this report certain footnote disclosures which would substantially duplicate those contained in such audited financial statements.
